Name: 2010/311/: Council Decision of 3Ã June 2010 appointing six Italian members and four Italian alternate members of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service
 Date Published: 2010-06-08

 8.6.2010 EN Official Journal of the European Union L 140/26 COUNCIL DECISION of 3 June 2010 appointing six Italian members and four Italian alternate members of the Committee of the Regions (2010/311/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 305 thereof, Having regard to the proposal of the Italian Government, Whereas: (1) On 22 December 2009 and on 18 January 2010, the Council adopted Decisions 2009/1014/EU and 2010/29/EU appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2010 to 25 January 2015 (1). (2) Six members seats on the Committee of the Regions have become vacant following the end of the term of office of Mr Agazio LOIERO, Mr Antonio BASSOLINO, Mr Massimo PINESCHI, Ms Mercedes BRESSO, Mr Claudio BURLANDO and Mr Claudio MARTINI. Three alternate members seats have become vacant following the end of the term of office of Ms Maria Giuseppina MUZZARELLI, Mr Sante ZUFFADA and Ms Maria Rita LORENZETTI. An alternate members seat has become vacant following the appointment of Mr Gianfranco VITAGLIANO as a member of the Committee of the Regions, HAS ADOPTED THIS DECISION: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2015: (a) as members:  Mr Giuseppe SCOPELLITI, Presidente Regione Calabria,  Mr Gianfranco VITAGLIANO, Assessore Regione Molise,  Ms Renata POLVERINI, Presidente Regione Lazio,  Mr Roberto COTA, Presidente Regione Piemonte,  Ms Mercedes BRESSO, Consigliere Regione Piemonte,  Ms Catiuscia MARINI, Presidente Regione Umbria; and (b) as alternate members:  Ms Simonetta SALIERA, Vice Presidente Regione Emilia Romagna,  Mr Paolo Valentini PUCCITELLI, Consigliere Regione Lombardia,  Mr Stefano CALDORO, Presidente Regione Campania,  Mr Enrico ROSSI, Presidente Regione Toscana. Article 2 This Decision shall take effect on the day of its adoption. Done at Luxembourg, 3 June 2010. For the Council The President A. PÃ REZ RUBALCABA (1) OJ L 348, 29.12.2009, p. 22 and OJ L 12, 19.1.2010, p. 11.